           Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-md-2724

 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE
                                                      Civil Action No.: 17-cv-3768-CMR
 The State of Connecticut et al v.
 Aurobindo Pharma USA, Inc., et al


     DEFENDANTS’ MOTION FOR LEAVE TO FILE A RESPONSE IN FURTHER
        SUPPORT OF THEIR NOTICE OF SUPPLEMENTAL AUTHORITY

       If the Court should grant the States’ Motion for Leave of Court to File a Proposed Response

to Defendants’ Notice of Supplemental Authority, Dkt. 237, Defendants respectfully request that

Defendants also be granted leave to file a brief in response, attached as Exhibit 1. The States argue

in their Proposed Response that the Supreme Court’s decision in AMG Capital Management, LLC

v. FTC is irrelevant to the pending motions to dismiss the States’ complaints. 141 S. Ct. 1341

(2021). But the States ignore key aspects of the AMG Capital decision and omit the fact that the

decision directly impacts numerous cases cited in both parties’ briefing on the pending motions to

dismiss. Defendants’ proposed response addresses these omissions and demonstrates that AMG

Capital’s relevance to the pending motions to dismiss the States’ disgorgement claims is beyond

dispute.
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 2 of 19




Dated: May 28, 2021                       Respectfully submitted,

/s/ Sheron Korpus                         /s/ Benjamin F. Holt
Sheron Korpus                             Benjamin F. Holt
Seth A. Moskowitz                         Adam K. Levin
KASOWITZ BENSON TORRES LLP                Justin W. Bernick
1633 Broadway                             HOGAN LOVELLS US LLP
New York, NY 10019                        555 Thirteenth Street, NW
Tel: (212) 506-1700                       Washington, D.C. 20004
Fax: (212) 506-1800                       Telephone: (202) 637-5600
skorpus@kasowitz.com                      benjamin.holt@hoganlovells.com
smoskowitz@kasowitz.com                   adam.levin@hoganlovells.com
                                          justin.bernick@hoganlovells.com
Counsel for Defendants Actavis Pharma,
                                          Jasmeet K. Ahuja
Inc. and Actavis Holdco U.S., Inc.        HOGAN LOVELLS US LLP
                                          1735 Market Street, 23rd Floor
/s/ Steven E. Bizar
                                          Philadelphia, PA 19103
Steven E. Bizar
                                          Telephone: (267) 675-4600
John P. McClam
                                          jasmeet.ahuja@hoganlovells.com
Tiffany E. Engsell
DECHERT LLP                               Counsel for Defendant Mylan
2929 Arch Street                          Pharmaceuticals Inc.
Philadelphia, PA 19104
Tel: (215) 994-4000                       /s/ Jason R. Parish
steven.bizar@dechert.com                  Jason R. Parish
john.mcclaim@dechert.com                  Bradley J. Kitlowski
tiffany.engsell@dechert.com               BUCHANAN INGERSOLL & ROONEY
                                          PC
Counsel for Defendant Citron Pharma LLC   1700 K Street, NW
                                          Washington, D.C. 20006
                                          Tel: (202) 452-7900
                                          Fax: (202) 452-7989

                                          Counsel for Defendant Zydus
                                          Pharmaceuticals (USA), Inc.




                                          2
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 3 of 19




/s/ W. Gordon Dobie                          /s/ Roger Kaplan
W. Gordon Dobie                              Roger Kaplan
WINSTON & STRAWN LLP                         Aaron Van Nostrand
35 W. Wacker Dr.                             GREENBERG TRAURIG, LLP
Chicago, IL 60601                            500 Campus Drive, Suite 400
Tel: (312) 558-5600                          Florham Park, NJ 07932
Fax: (312) 558-5700                          Tel: (973) 360-7900
WDobie@winston.com                           Fax: (973) 295-1257
                                             kaplanr@gtlaw.com
Irving Wiesen
                                             vannostranda@gtlaw.com
LAW OFFICES OF IRVING L.
WIESEN, P.C.
                                             Counsel for Defendant Dr. Reddy’s
420 Lexington Avenue - Suite 2400
                                             Laboratories, Inc.
New York, NY 10170
Tel: (212) 381-8774                          /s/ Saul P. Morgenstern
Fax: (646) 536-3185
                                             Saul P. Morgenstern
iwiesen@wiesenlaw.com
                                             Margaret A. Rogers
Counsel for Defendant Ascend Laboratories,   Alice C.C. Huling
LLC                                          ARNOLD & PORTER KAYE
                                             SCHOLER LLP
/s/ Wayne A. Mack                            250 West 55th Street
                                             New York, NY 10019
Wayne A. Mack
                                             Tel: (212) 836-8000
Sean P. McConnell
                                             Fax: (212) 836-8689
Sarah O’Laughlin Kulik
                                             saul.morgenstern@apks.com
DUANE MORRIS LLP
                                             margaret.rogers@apks.com
30 S. 17th Street
                                             alice.huling@apks.com
Philadelphia, PA 19103
Tel: (215) 979-1152
wamack@duanemorris.com                       Laura S. Shores
spmcconnell@duanemorris.com                  ARNOLD & PORTER KAYE
sckulik@duanemorris.com                      SCHOLER LLP
                                             601 Massachusetts Avenue, NW
Counsel for Defendant Aurobindo Pharma       Washington, DC 20001
USA, Inc.                                    Tel: (202) 942-5000
                                             Fax: (202) 942-5999
                                             laura.shores@apks.com

                                             Counsel for Defendant Sandoz Inc.


                                             3
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 4 of 19




/s/ J. Gordon Cooney, Jr.                /s/ Steven A. Reed
J. Gordon Cooney, Jr.                    Steven A. Reed
John J. Pease, III                       MORGAN, LEWIS & BOCKIUS LLP
Alison Tanchyk                           1701 Market Street
William T. McEnroe                       Philadelphia, PA 19103
MORGAN, LEWIS & BOCKIUS LLP              Tel: (215) 963-5603
1701 Market Street                       Fax: (215) 963-5001
Philadelphia, PA 19103                   steven.reed@morganlewis.com
Tel: (215) 963-5000
Fax: (215) 963-5001                      Counsel for Defendant Glenmark
jgcooney@morganlewis.com                 Pharmaceuticals Inc., USA
john.pease@morganlewis.com
                                         s/ Ryan T. Becker
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com          Gerald E. Arth
                                         Ryan T. Becker
Amanda B. Robinson                       Nathan M. Buchter
MORGAN, LEWIS & BOCKIUS LLP              FOX ROTHSCHILD LLP
1111 Pennsylvania Avenue, NW             2000 Market Street, 20th Floor
Washington, D.C. 20004                   Philadelphia, PA 19103
Tel: (202) 739-3000                      Tel: (215) 299-2000
Fax: (202) 739-3001                      Fax: (215) 299-2150
amanda.robinson@morganlewis.com          garth@foxrothschild.com
                                         rbecker@foxrothschild.com
Counsel for Defendant Teva
                                         nbuchter@foxrothschild.com
Pharmaceuticals USA, Inc.
                                         George G. Gordon
                                         Julia Chapman
                                         DECHERT LLP
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Tel: (215) 994-2000
                                         Fax: (215) 994-2222
                                         george.gordon@dechert.com
                                         julia.chapman@dechert.com

                                         Counsel for Defendant Lannett Company,
                                         Inc.



                                        4
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 5 of 19




/s/ Edward B. Schwartz                     /s/ Michael Martinez
Edward B. Schwartz                         Michael Martinez
Andrew C. Bernasconi                       Steven Kowal
REED SMITH LLP                             Lauren Norris Donahue
1301 K Street NW, Ste. 1000                Brian J. Smith
Washington, D.C. 20005                     K&L GATES LLP
Tel: (202) 414-9200                        70 W. Madison St., Suite 3100
Fax: (202) 414-9299                        Chicago, IL 60602
escshwartz@reedsmith.com                   Tel: (312) 372-1121
abernasconi@reedsmith.com                  Fax: (312) 827-8000
                                           michael.martinez@klgates.com
Nicholas V. Albu
                                           steven.kowal@klgates.com
REED SMITH LLP
                                           lauren.donahue@klgates.com
7900 Tysons One Place, Suite 500
                                           brian.j.smith@klgates.com
McLean, VA 22102
Tel: (703) 641-4200                        Counsel for Defendant Mayne Pharma Inc.
Fax: (703) 641-4340
nalbu@reedsmith.com                        /s/ Robert J. Cleary
                                           Robert J. Cleary
Counsel for Defendant Heritage             Dietrich L. Snell
Pharmaceuticals Inc.                       David A. Munkittrick
                                           Edward Canter
/s/ John E. Schmidtlein                    PROSKAUER ROSE LLP
John E. Schmidtlein                        11 Times Square
Sarah F. Kirkpatrick                       New York, NY 10036
WILLIAMS & CONNOLLY LLP                    Tel: (212) 969-3000
725 Twelfth Street, N.W.                   rjcleary@proskauer.com
Washington, D.C. 20005                     dsnell@proskauer.com
Tel: (202) 434-5000                        dmunkittrick@proskauer.com
Fax: (202) 434-5029                        ecanter@proskauer.com
jschmidtlein@wc.com
skirkpatrick@wc.com                        Counsel for Defendant Rajiv Malik

Counsel for Defendant Par Pharmaceutical
Companies, Inc.




                                           5
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 6 of 19




/s/ James W. Matthews                   Terry M. Henry
James W. Matthews                       Melanie S. Carter
Katy E. Koski                           BLANK ROME LLP
John F. Nagle                           One Logan Square
FOLEY & LARDNER LLP                     130 North 18th Street
111 Huntington Avenue                   Philadelphia, PA 19103
Boston, MA 02199                        Tel: (215) 569-5644
Tel: (617) 342-4000                     Fax: (215) 832-5644
Fax: (617) 342-4001                     THenry@blankrome.com
jmatthews@foley.com                     MCarter@blankrome.com
kkoski@foley.com
jnagle@foley.com                        Counsel for Defendant Apotex Corp.

James T. McKeown
Elizabeth A. N. Haas
Kate E. Gehl
FOLEY & LARDNER LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Tel: (414) 271-2400
Fax: (414) 297-4900
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Steven F. Cherry
April N. Williams
Claire Bergeron
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006
Tel: (202) 663-6000
Fax: (202) 663-6363
steven.cherry@wilmerhale.com
april.williams@wilmerhale.com
claire.bergeron@wilmerhale.com




                                       6
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 7 of 19




/s/ Erik T. Koons
John M. Taladay
Erik T. Koons
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW
Washington, DC 20001
Tel: (202) 639-7700
Fax: (202) 639-7890
john.taladay@bakerbotts.com
erik.koons@bakerbotts.com
stacy.turner@bakerbotts.com
christopher.wilson@bakerbotts.com
Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Tel: (215) 640-8500
Fax: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com
Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Tel: (412) 394-7711
Fax: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Sun Pharmaceutical
Industries, Inc.




                                           7
Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 8 of 19




             EXHIBIT 1
        Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 9 of 19




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
 PRICING ANTITRUST LITIGATION                             16-md-2724



 THIS DOCUMENT RELATES TO:                                HON. CYNTHIA M. RUFE

 The State of Connecticut et al v.                        Civil Action No.: 17-cv-3768-CMR
 Aurobindo Pharma USA, Inc., et al



             DEFENDANTS’ RESPONSE IN FURTHER SUPPORT OF THEIR
                   NOTICE OF SUPPLEMENTAL AUTHORITY

        In AMG Capital Management, LLC v. FTC, the Supreme Court held that the FTC could

not obtain disgorgement under Section 13(b) of the FTC Act, a statutory provision that (1) only

provides for injunctive relief, i.e., “relief that is prospective, not retrospective,” and (2) falls within

a statute that has separate provisions authorizing backward-looking monetary relief. 141 S. Ct.

1341, 1347–48 (2021). Among other forms of relief not at issue here, the States seek disgorgement

under Section 16 of the Clayton Act, 15 U.S.C. § 26, but Section 16 does not authorize

disgorgement as a remedy. Section 16, like Section 13(b) of the FTC Act, only provides for

injunctive relief “against threatened loss or damage”—meaning future harm—and is part of a

statutory scheme with separate provisions permitting recovery of backward-looking monetary

relief that the States have elected not to use. Compare 15 U.S.C. § 26 with 15 U.S.C. § 15. Because

of the similarity of the relevant portions of these statutes, cases addressing the FTC’s power to

seek disgorgement under Section 13(b) of the FTC Act animated the parties’ briefing on the States’

ability to obtain disgorgement in this case.          Indeed, the States bolstered their claims for

disgorgement by relying upon cases now overturned by the Supreme Court’s decision in AMG
        Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 10 of 19




Capital. See, e.g., State Opposition to Defendants’ Joint Motion to Dismiss the States’ Federal

Law Claims for Lack of Standing, Dkt. 121, Connecticut et al v. Aurobindo Pharma USA, Inc. et

al, 2:17-cv-03768-CMR (May 2, 2019) (citing FTC v. Cephalon, Inc., 100 F. Supp. 3d 433, 437-

39 (E.D. Pa. 2015); FTC v. Bronson Partners, LLC, 654 F.3d 359, 372 (2d Cir. 2011); FTC v.

Com. Planet, Inc., 815 F.3d 593, 601 (9th Cir. 2016), abrogated by AMG Capital v. FTC, 141 S.

Ct. 1341 (2021)).

        Despite invoking cases that interpret the FTC Act and Section 13(b) in past briefing, the

States now take the position that AMG Capital is irrelevant because the case (1) involved the FTC

Act, which also includes separate administrative procedures that the Court highlighted in its

opinion, and (2) referenced Porter v. Warner Holding Co., 328 U.S. 395 (1946) and Mitchell v.

Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960)—decisions over 50-years-old that maintained

broad views of equity jurisdiction. See Dkt. 237, Ex. 1 at 2. The States’ arguments interpret AMG

Capital too narrowly and overlook that case’s relevance and direction here.

        The States first ignore the Supreme Court’s central holding that a statute permitting a

plaintiff to obtain an “injunction” does not give the plaintiff the right to obtain “an award of

equitable monetary relief.” AMG Capital, 141 S. Ct. at 1347. This interpretation applies to Section

16 of the Clayton Act as forcefully as it does to Section 13(b) of the FTC Act.1 And the States




1
         Compare Section 13(b) of the FTC Act, 15 U.S.C. § 53(b) (“Whenever the Commission has reason to
believe—(1) that any person, partnership, or corporation is violating, or is about to violate, any provision of
law enforced by the Federal Trade Commission . . . the Commission . . . may bring suit in a district court of the
United States to enjoin any such act or practice. Upon a proper showing that, weighing the equities and
considering the Commission's likelihood of ultimate success, such action would be in the public interest, and
after notice to the defendant, . . . a preliminary injunction may be granted. . . . Provided further, That in proper
cases the Commission may seek, and after proper proof, the court may issue, a permanent injunction.”) with
Section 16 of the Clayton Act, 15 U.S.C. § 26 (plaintiffs may sue for “injunctive relief . . . against threatened
loss or damage by a violation of the antitrust laws, . . . when and under the same conditions and principles as
injunctive relief against threatened conduct that will cause loss or damage is granted by courts of equity, . . . a
showing that the danger of irreparable loss or damage is immediate, a preliminary injunction may issue”).

                                                             2
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 11 of 19




ignore that this holding is consistent with the Third Circuit’s recent decision in FTC v. AbbVie Inc,

976 F.3d 327, 376 (3d Cir. 2020), which the parties’ motion to dismiss brief discussed extensively.

       Instead, the States cling to AMG Capital’s recognition that the Court has at times

“interpreted similar language as authorizing judges to order equitable monetary relief.” AMG

Capital, 141 S. Ct. at 1347 (citing Porter v. Warner Holding Co., 328 U.S. 395 (1946) and Mitchell

v. Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960)). But as AMG Capital itself acknowledges,

the statutes at issue in Porter and Mitchell featured language substantially broader than Section 16

of the Clayton Act or Section 13(b) of the FTC Act. AMG Capital, 141 S. Ct. at 1350. Moreover,

AMG Capital specifically abrogated a Ninth Circuit decision that relied heavily on the same

expansive reading of Porter and Mitchell that the States posit here. Id. (abrogating FTC v. Com.

Planet, Inc., 815 F.3d 593, 598–599 (9th Cir. 2016), a decision “grounded” on Porter that held

that “[w]hile § 19(b) precludes a court from awarding damages when proceeding under § 13(b), it

does not eliminate the court’s inherent equitable power to order payment of restitution”). That

abrogated decision is also one that the States themselves cited with support in their briefing. See,

e.g., Dkt. 121 at 2, Connecticut et al v. Aurobindo Pharma USA, Inc. et al, 2:17-cv-03768-CMR.

       The Court’s analysis in AMG Capital—in particular, its discussion of Porter and

Mitchell—illustrates instead how examination of the “text and structure of [a] statutory scheme”

may reveal limitations on permissible equitable remedies. AMG Capital, 141 S. Ct. at 1343. The

Clayton Act’s statutory structure places the States’ requested remedies in a different section than

Section 16: monetary compensation for past harm falls under Section 4 of the Clayton Act, which

allows “any person who shall be injured to sue” and recover a monetary remedy. 15 U.S.C. § 15.

If the unequivocal language—“injunctive relief”—were not sufficient to foreclose the States’

arguments, the statutory structure certainly is. Following the same “interpretative approach” relied



                                                     3
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 12 of 19




on in AMG Capital, where “the relevant statutory scheme (as here) contain[s] other ‘elaborate

enforcement provisions,’ including (as here) provisions that explicitly provide for that form of

relief [sought],” then a “grant of equitable authority does not authorize” a monetary remedy. AMG

Capital, 141 S. Ct. at 1350. AMG Capital’s relevance here cannot seriously be contested.




                                                   4
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 13 of 19




Dated: May 28, 2021                       Respectfully submitted,

/s/ Sheron Korpus                         /s/ Benjamin F. Holt
Sheron Korpus                             Benjamin F. Holt
Seth A. Moskowitz                         Adam K. Levin
KASOWITZ BENSON TORRES LLP                Justin W. Bernick
1633 Broadway                             HOGAN LOVELLS US LLP
New York, NY 10019                        555 Thirteenth Street, NW
Tel: (212) 506-1700                       Washington, D.C. 20004
Fax: (212) 506-1800                       Telephone: (202) 637-5600
skorpus@kasowitz.com                      benjamin.holt@hoganlovells.com
smoskowitz@kasowitz.com                   adam.levin@hoganlovells.com
                                          justin.bernick@hoganlovells.com
Counsel for Defendants Actavis Pharma,
                                          Jasmeet K. Ahuja
Inc. and Actavis Holdco U.S., Inc.        HOGAN LOVELLS US LLP
                                          1735 Market Street, 23rd Floor
/s/ Steven E. Bizar
                                          Philadelphia, PA 19103
Steven E. Bizar
                                          Telephone: (267) 675-4600
John P. McClam
                                          jasmeet.ahuja@hoganlovells.com
Tiffany E. Engsell
DECHERT LLP                               Counsel for Defendant Mylan
2929 Arch Street                          Pharmaceuticals Inc.
Philadelphia, PA 19104
Tel: (215) 994-4000                       /s/ Jason R. Parish
steven.bizar@dechert.com                  Jason R. Parish
john.mcclaim@dechert.com                  Bradley J. Kitlowski
tiffany.engsell@dechert.com               BUCHANAN INGERSOLL & ROONEY
                                          PC
Counsel for Defendant Citron Pharma LLC   1700 K Street, NW
                                          Washington, D.C. 20006
                                          Tel: (202) 452-7900
                                          Fax: (202) 452-7989

                                          Counsel for Defendant Zydus
                                          Pharmaceuticals (USA), Inc.




                                          5
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 14 of 19




/s/ W. Gordon Dobie                          /s/ Roger Kaplan
W. Gordon Dobie                              Roger Kaplan
WINSTON & STRAWN LLP                         Aaron Van Nostrand
35 W. Wacker Dr.                             GREENBERG TRAURIG, LLP
Chicago, IL 60601                            500 Campus Drive, Suite 400
Tel: (312) 558-5600                          Florham Park, NJ 07932
Fax: (312) 558-5700                          Tel: (973) 360-7900
WDobie@winston.com                           Fax: (973) 295-1257
                                             kaplanr@gtlaw.com
Irving Wiesen
                                             vannostranda@gtlaw.com
LAW OFFICES OF IRVING L.
WIESEN, P.C.
                                             Counsel for Defendant Dr. Reddy’s
420 Lexington Avenue - Suite 2400
                                             Laboratories, Inc.
New York, NY 10170
Tel: (212) 381-8774                          /s/ Saul P. Morgenstern
Fax: (646) 536-3185
                                             Saul P. Morgenstern
iwiesen@wiesenlaw.com
                                             Margaret A. Rogers
Counsel for Defendant Ascend Laboratories,   Alice C.C. Huling
LLC                                          ARNOLD & PORTER KAYE SCHOLER
                                             LLP
/s/ Wayne A. Mack                            250 West 55th Street
                                             New York, NY 10019
Wayne A. Mack
                                             Tel: (212) 836-8000
Sean P. McConnell
                                             Fax: (212) 836-8689
Sarah O’Laughlin Kulik
                                             saul.morgenstern@apks.com
DUANE MORRIS LLP
                                             margaret.rogers@apks.com
30 S. 17th Street
                                             alice.huling@apks.com
Philadelphia, PA 19103
Tel: (215) 979-1152
wamack@duanemorris.com                       Laura S. Shores
spmcconnell@duanemorris.com                  ARNOLD & PORTER KAYE SCHOLER
sckulik@duanemorris.com                      LLP
                                             601 Massachusetts Avenue, NW
Counsel for Defendant Aurobindo Pharma       Washington, DC 20001
USA, Inc.                                    Tel: (202) 942-5000
                                             Fax: (202) 942-5999
                                             laura.shores@apks.com

                                             Counsel for Defendant Sandoz Inc.




                                             6
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 15 of 19




/s/ J. Gordon Cooney, Jr.                /s/ Steven A. Reed
J. Gordon Cooney, Jr.                    Steven A. Reed
John J. Pease, III                       MORGAN, LEWIS & BOCKIUS LLP
Alison Tanchyk                           1701 Market Street
William T. McEnroe                       Philadelphia, PA 19103
MORGAN, LEWIS & BOCKIUS LLP              Tel: (215) 963-5603
1701 Market Street                       Fax: (215) 963-5001
Philadelphia, PA 19103                   steven.reed@morganlewis.com
Tel: (215) 963-5000
Fax: (215) 963-5001                      Counsel for Defendant Glenmark
jgcooney@morganlewis.com                 Pharmaceuticals Inc., USA
john.pease@morganlewis.com
                                         s/ Ryan T. Becker
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com          Gerald E. Arth
                                         Ryan T. Becker
Amanda B. Robinson                       Nathan M. Buchter
MORGAN, LEWIS & BOCKIUS LLP              FOX ROTHSCHILD LLP
1111 Pennsylvania Avenue, NW             2000 Market Street, 20th Floor
Washington, D.C. 20004                   Philadelphia, PA 19103
Tel: (202) 739-3000                      Tel: (215) 299-2000
Fax: (202) 739-3001                      Fax: (215) 299-2150
amanda.robinson@morganlewis.com          garth@foxrothschild.com
                                         rbecker@foxrothschild.com
Counsel for Defendant Teva
                                         nbuchter@foxrothschild.com
Pharmaceuticals USA, Inc.
                                         George G. Gordon
                                         Julia Chapman
                                         DECHERT LLP
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Tel: (215) 994-2000
                                         Fax: (215) 994-2222
                                         george.gordon@dechert.com
                                         julia.chapman@dechert.com

                                         Counsel for Defendant Lannett Company,
                                         Inc.




                                        7
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 16 of 19




/s/ Edward B. Schwartz                     /s/ Michael Martinez
Edward B. Schwartz                         Michael Martinez
Andrew C. Bernasconi                       Steven Kowal
REED SMITH LLP                             Lauren Norris Donahue
1301 K Street NW, Ste. 1000                Brian J. Smith
Washington, D.C. 20005                     K&L GATES LLP
Tel: (202) 414-9200                        70 W. Madison St., Suite 3100
Fax: (202) 414-9299                        Chicago, IL 60602
escshwartz@reedsmith.com                   Tel: (312) 372-1121
abernasconi@reedsmith.com                  Fax: (312) 827-8000
                                           michael.martinez@klgates.com
Nicholas V. Albu
                                           steven.kowal@klgates.com
REED SMITH LLP
                                           lauren.donahue@klgates.com
7900 Tysons One Place, Suite 500
                                           brian.j.smith@klgates.com
McLean, VA 22102
Tel: (703) 641-4200                        Counsel for Defendant Mayne Pharma Inc.
Fax: (703) 641-4340
nalbu@reedsmith.com                        /s/ Robert J. Cleary
                                           Robert J. Cleary
Counsel for Defendant Heritage             Dietrich L. Snell
Pharmaceuticals Inc.                       David A. Munkittrick
                                           Edward Canter
/s/ John E. Schmidtlein                    PROSKAUER ROSE LLP
John E. Schmidtlein                        11 Times Square
Sarah F. Kirkpatrick                       New York, NY 10036
WILLIAMS & CONNOLLY LLP                    Tel: (212) 969-3000
725 Twelfth Street, N.W.                   rjcleary@proskauer.com
Washington, D.C. 20005                     dsnell@proskauer.com
Tel: (202) 434-5000                        dmunkittrick@proskauer.com
Fax: (202) 434-5029                        ecanter@proskauer.com
jschmidtlein@wc.com
skirkpatrick@wc.com                        Counsel for Defendant Rajiv Malik

Counsel for Defendant Par Pharmaceutical
Companies, Inc.




                                           8
      Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 17 of 19




/s/ James W. Matthews                    Terry M. Henry
James W. Matthews                        Melanie S. Carter
Katy E. Koski                            BLANK ROME LLP
John F. Nagle                            One Logan Square
FOLEY & LARDNER LLP                      130 North 18th Street
111 Huntington Avenue                    Philadelphia, PA 19103
Boston, MA 02199                         Tel: (215) 569-5644
Tel: (617) 342-4000                      Fax: (215) 832-5644
Fax: (617) 342-4001                      THenry@blankrome.com
jmatthews@foley.com                      MCarter@blankrome.com
kkoski@foley.com
jnagle@foley.com                         Counsel for Defendant Apotex Corp.

James T. McKeown
Elizabeth A. N. Haas
Kate E. Gehl
FOLEY & LARDNER LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Tel: (414) 271-2400
Fax: (414) 297-4900
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Steven F. Cherry
April N. Williams
Claire Bergeron
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006
Tel: (202) 663-6000
Fax: (202) 663-6363
steven.cherry@wilmerhale.com
april.williams@wilmerhale.com
claire.bergeron@wilmerhale.com




                                        9
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 18 of 19




/s/ Erik T. Koons
John M. Taladay
Erik T. Koons
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW
Washington, DC 20001
Tel: (202) 639-7700
Fax: (202) 639-7890
john.taladay@bakerbotts.com
erik.koons@bakerbotts.com
stacy.turner@bakerbotts.com
christopher.wilson@bakerbotts.com
Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Tel: (215) 640-8500
Fax: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com
Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Tel: (412) 394-7711
Fax: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Sun Pharmaceutical
Industries, Inc.




                                           10
       Case 2:17-cv-03768-CMR Document 238 Filed 05/28/21 Page 19 of 19




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-md-2724



 THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE

 The State of Connecticut et al v.                   Civil Action No.: 17-cv-3768-CMR
 Aurobindo Pharma USA, Inc., et
 al



             [PROPOSED] ORDER GRANTING DEFENDANTS’ LEAVE TO FILE
                                RESPONSE

       AND NOW, this ___________ day of ___________, 2021, upon consideration of the

Defendants’ Motion for Leave to File a Response in Further Support of Their Notice of

Supplemental Authority, it is hereby ORDERED that Defendants’ Motion is GRANTED.

Defendants are permitted to file the Response, which is attached as Exhibit 1 to their Motion for

Leave to File.


IT IS SO ORDERED.

                                                    BY THE COURT:




                                                    HON. CYNTHIA M. RUFE
